Case 1:16-cv-03311-ELH Document 125-3 Filed 11/25/20 Page 1 of 6




                 EXHIBIT 3
Case 1:16-cv-03311-ELH Document 125-3 Filed 11/25/20 Page 2 of 6




                                                             MSP000128
Case 1:16-cv-03311-ELH Document 125-3 Filed 11/25/20 Page 3 of 6




                                                             MSP000129
Case 1:16-cv-03311-ELH Document 125-3 Filed 11/25/20 Page 4 of 6




                                                             MSP000130
Case 1:16-cv-03311-ELH Document 125-3 Filed 11/25/20 Page 5 of 6




                                                             MSP000131
Case 1:16-cv-03311-ELH Document 125-3 Filed 11/25/20 Page 6 of 6




                                                             MSP000132
